Title: General Orders, 1 June 1782
From: Washington, George
To: 


                  
                      saturday June 1. 1782.
                     Parole
                  C. Signs
                  The inspection and Musters of the different Corps composing this
                     Army will take place for the Month of May on the following days viz. The New
                     York Brigade on the 4th June—The Jersey Brigade and the first Massachusetts on
                     the 6th.
                  The York Artillery and Corps at Burlington on the 9th.
                  The Rhode Island regiment & Corps at Phila., the two New
                     Hampshire regiments and the tenth Massachusetts regiment. on. the 12th.
                  The Second Massachusetts Brigade on the. 8th.
                  The third Massachusetts Brigade on the. 10th.
                  The first Connecticut Brigade on the. 14th.
                  The Second Connecticut Brigade on the 16th.
                  The Massachusetts Artillery on the 18th and
                  The Corps of Invalids for the Months they have not been Mustered
                     on the 23d Instant.
                  The Officers in making out thier Rolls will be careful not to
                     insert in the Column of Mustered any men but those who will actually be present
                     and the Adjutant will make out the proof from that Column alone—It is expected
                     the Books of the different regiments by that inspection will be compleatly
                     Opened and the different entries made as were directed last year.
                  Rolls scratched and blotted in future will not be received and
                     the different returns directed to be made are to be handed to the Inspector on
                     the parade signed and ready for examination.
               